DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
Claims 1-15 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they are all method claims.
Claim 16 is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it is an article of manufacture claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  Anticipation is “the ultimate or epitome of In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)).

Claims 1-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Pat. No. 10,681,381 B2 (referred as ‘381 patent hereinafter).  
Although the conflicting claims are not identical, they are not patentably distinct from each other because each limitation of the instant claims 1-16 is fully defined by claims of the ‘381 patent.  For example, as to the instant claim 1, claim 1 of the ‘381 patent discloses:
“generating a prediction block of a current block” (see line 3);
“decoding information…by an encoder” (see lines 4-6);
“decoding information…current block size” (see lines 7-9); 
“determining…process is applied” (see lines 10-13);
“performing…current block” (see lines 14-16);
“reconstructing…residual block” (see lines 17-18); and 
“applying filtering…current block” (see line 19) and “the filtering comprises deblocking filtering (see line 20).
While claim 1 of the ‘381 patent does not disclose additional limitations of “wherein the prediction block is generated by performing intra prediction”, such limitations are well known and widely used in the art (Official Notice).
The motivation for doing so is to enhance image quality.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate such limitations in combination with claim 1 of the patent ‘381 for that reasons.

Claims 1-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Pat. No. 10,368,102 (referred as ‘102 patent hereinafter).  
Although the conflicting claims are not identical, they are not patentably distinct from each other because each limitation of the instant claims 1-16 is fully defined by the ‘102 patent.  For example, as to the instant claim 1, claim 1 of the ‘102 patent discloses:
“generating a prediction block of a current block” (see line 2);
“decoding information…by an encoder” (see lines 3-12);
“decoding information…current block size” (see lines 8-12); 
“determining…process is applied” (see lines 13-16);
“performing…current block” (see lines 17-18);
“reconstruction…block” (see lines 19-20); and
wherein the prediction block is generated by performing intra prediction (see lines 21-22).
While claim 1 of the ‘102 patent does include additional limitations of “applying filtering on the reconstructed current block” and “the filtering comprises deblocking filtering”, such limitations are well known and widely used in the art (Official Notice).
The motivation for doing so is to enhance image quality.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate such limitations in combination with claim 1 of the patent ‘102 for that reasons.

Claims 1-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Pat. No. 10,368,103 (referred as ‘103 patent hereinafter).  
Although the conflicting claims are not identical, they are not patentably distinct from each other because each limitation of the instant claims 1-16 is fully defined by the ‘103 patent. For example, as to the instant claim 1, claim 1 of the ‘103 patent discloses:
“generating a prediction block of a current block” (see line 2);
“decoding information…by an encoder” (see lines 3-12);
“decoding information…current block size” (see lines 8-12); 
“determining…process is applied” (see lines 13-16);
“performing…current block” (see lines 17-18);
“reconstruction…block” (see lines 19-20); and
 “applying filtering…current block” (see line 21),
“wherein the prediction block is generated by performing intra prediction” (see lines 22-23).
While claim 1 of the ‘103 patent does include additional limitations of “the filtering comprises deblocking filtering”, such limitations are well known and widely used in the art (Official Notice).
The motivation for doing so is to enhance image quality.

Likewise, each of instant claims 2-16 is fully defined by patented claims 2-19 of the ‘103 patent for the same reasons as above.
Claims 1-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Pat. No. 10,368,101 (referred as ‘101 patent hereinafter).  
Although the conflicting claims are not identical, they are not patentably distinct from each other because each limitation of the instant claims 1-19 is fully defined by the ‘101 patent. For example, as to the instant claim 1, claim 1 of the ‘101 patent discloses:
“generating a prediction block of a current block” (see line 2);
“decoding information…by an encoder” (see lines 3-12);
“decoding information…current block size” (see lines 8-12); 
“determining…process is applied” (see lines 13-16);
“performing…current block” (see lines 17-18);
“reconstruction…block” (see lines 19-20); and
 “applying…current block” (see line 21),
While claim 1 of the ‘101 patent does include additional limitations of “applying filtering…current block” and “wherein the prediction…deblocking filtering”, such limitations are well known and widely used in the art (Official Notice).
The motivation for doing so is to enhance image quality.

Likewise, each of instant claims 2-16 is fully defined by patented claims 2-19 of the ‘101 patent for the same reasons as above.
Claims 1-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Pat. No. 10,123,047 (referred as ‘047 patent hereinafter).  
Although the conflicting claims are not identical, they are not patentably distinct from each other because each limitation of the instant claims 1-19 is fully defined by the ‘047 patent. For example, as to the instant claim 1, claim 1 of the ‘047 patent discloses:
“generating a prediction block of a current block” (see line 2);
“decoding information…by an encoder” (see lines 3-13);
“decoding information…current block size” (see lines 8-13); 
“determining…process is applied” (see lines 14-17);
“performing…current block” (see lines 18-19);
“reconstruction…block” (see lines 20-21); and
 “applying…current block” (see line 22),
“wherein the prediction…intra prediction (see lines 23-24) and “the filtering comprises deblocking filtering” (see lines 25-26).
While claim 1 of the ‘047 patent include additional limitations of “adaptive offset (SAO) filtering”, the use of transitional term “comprising” in the instant claim 1 fails to preclude the possibility of additional elements.

Likewise, each of instant claims 2-16 is fully defined by patented claims 2-19 of the ‘047 patent for the same reasons as above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY M DANG whose telephone number is (571)272-7389.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mathew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






DMD
10/2021

/DUY M DANG/Primary Examiner, Art Unit 2667